On Writ of Certiorari to the Court of Appeal, First Circuit, Parish of Livingston.
| Writ granted. The record reflects defendant was convicted of the misdemeanor crime of Contributing to the Delinquency of Minors, in violation of La. R.S. 14:92 A(2). While the trial court did provide reasons why it found defendant guilty of this crime, it provided no reasons for imposing on defendant the maximum sentence of six months in jail. We find the trial court’s decision not to articulate its reasons for the maximum sentence to be inconsistent with the very clear directives set forth in La.C.Cr.P. art. 894.1.
Defendant’s sentence is set aside and the matter is remanded to the trial court for resentencing in accordance with guidelines delineated by art. 894.1. The trial court shall resentence defendant in accordance with the facts of the case and shall comply with the directive of La.C.Cr.P. art. 894.1.
JOHNSON, C.J., would deny the writ.